Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20     PageID.2042   Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 DAVID KIRCHER,

        Plaintiff,
 v.                                         Case No. 19-12073
                                            Honorable Victoria A. Roberts
 CHARTER TOWNSHIP OF
 YPSILANTI, et al.,

      Defendants.
 _______________________________/

           ORDER: (1) GRANTING DEFENDANTS’ MOTIONS TO
       DISMISS [ECF Nos. 21, 22]; (2) DENYING PLAINTIFF’S MOTION
      TO AMEND THE COMPLAINT AND FOR DISCOVERY [ECF No. 34];
            AND (3) DISMISSING THE CASE WITH PREJUDICE

 I.     INTRODUCTION

        This action arises out of state court nuisance abatement proceedings

 related to Eastern Highlands, a 128-unit residential apartment complex in

 Ypsilanti, Michigan. Plaintiff David Kircher was the owner of Eastern

 Highlands prior to a judicial sale of the property. Plaintiff claims the

 placement of Eastern Highlands into receivership and a sheriff’s sale of the

 property amounted to an unconstitutional judicial taking; he seeks to

 recover damages for his losses.




                                        1
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20   PageID.2043     Page 2 of 14




       The following motions are before the Court: (1) Defendants’ motions

 to dismiss [ECF Nos. 21, 22]; and (2) Plaintiff’s motion to amend the

 complaint and for discovery [ECF No. 34].

       The Court GRANTS Defendants’ motions and DISMISSES this case

 with prejudice. Plaintiff’s motion to amend is DENIED.

 II.   BACKGROUND

       This dispute stems from nuisance abatement proceedings in 2004.

 The factual background and procedural history is set forth in depth in

 several state and federal court decisions. The Court summarizes the

 relevant facts below; the cited cases contain more detailed factual

 summaries.

       A.    Nuisance Abatement Proceedings

       In October 2004, Washtenaw County authorities discovered a

 sewage backup at Eastern Highlands. Authorities determined that Kircher

 and/or his agents were pumping raw sewage from a containment area into

 the Huron River. Ypsilanti Charter Twp. v. Kircher, 281 Mich. App. 251,

 255 (2008) (Kircher I). The Township of Ypsilanti informed Kircher the

 dumping was illegal, but he did not stop.

       The Township then filed a complaint; it sought a temporary

 restraining order enjoining Kircher from pumping the sewage and an order

                                      2
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20    PageID.2044   Page 3 of 14




 to show cause why Eastern Highlands should not be condemned and

 declared a public nuisance. The circuit court entered an ex parte

 temporary restraining order enjoining Kircher from continuing to pump raw

 sewage in the river and authorizing the Township to enter the property to

 abate any immediate dangers. Id. at 255-256.

       The court declared Eastern Highlands a public nuisance and directed

 the Township to take reasonable steps to abate the nuisance. Kircher I,

 281 Mich. App. at 256. Upon doing so, the Township discovered numerous

 other code violations. Id. at 257-58.

       Following a hearing, the court entered an order directing Kircher to

 install smoke detectors, fire extinguishers, and fire hydrants, and to

 complete all other repairs set forth in the Township's inspection reports. Id.

 at 259-60. Kircher refused to comply with the order. Id. at 260-61. The

 court again ordered Kircher to fix the code violations and warned him that if

 he failed to comply, it would hold him in contempt and/or appoint a receiver.

 Id. Kircher still refused to comply, and in December, the court entered an

 order appointing a receiver “to make the premises economically viable.” Id.

 at 262. The receivership was to last until the public nuisance was abated.

 Id. The court denied Kircher’s motion for reconsideration.




                                         3
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20   PageID.2045   Page 4 of 14




       In February 2005, the court appointed a new receiver – Defendant

 Barnes & Barnes Properties (“Barnes”). Over the following months, Barnes

 incurred significant expenses making repairs to and maintaining Eastern

 Highlands. In April 2006, the Court granted Barnes’ request for payment

 and ordered Kircher to pay Barnes $1,702,480.70. Kircher I, 281 Mich.

 App. at 264-67. Kircher refused.

       In September 2006, the court ordered that Barnes could sell Eastern

 Highlands if Kircher had not paid it within thirty days. After 30 days, when

 Kircher still had not paid, Barnes started judicial foreclosure proceedings.

 Eastern Highlands was sold at a judicial sale on November 30, 2006.

 Kircher I, 281 Mich. App. at 268. The court confirmed the sale.

       Kircher appealed to the Michigan Court of Appeals raising several

 arguments. He argued that the circuit court erred by declaring that Eastern

 Highlands was a public nuisance. The Court of Appeals disagreed:

       We conclude without difficulty that the raw sewage discharge
       and contamination at Eastern Highlands did indeed constitute a
       public nuisance. This condition was dangerous to human life. It
       imperiled the health, safety, and welfare of the tenants of
       Eastern Highlands and the other nearby residents. . . . [T]o the
       extent that the circuit court's original order was based on the
       raw sewage release and contamination and the identified fire
       code violations, it was proper. These conditions posed clear
       and immediate risks to the general health, safety, and welfare.
       The circuit court did not err by declaring Eastern Highlands a
       public nuisance on these grounds.

                                       4
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20    PageID.2046   Page 5 of 14




 Kircher I, 281 Mich. App. at 270-71 (internal citations omitted).

       Kircher also argued that “the circuit court’s placement of Eastern

 Highlands into receivership was an unconstitutional taking of his private

 property.” Again, the Court of Appeals disagreed:

       Contrary to [Kircher’s] assertions, Eastern Highlands
       constituted a public nuisance, and the circuit court was
       therefore constitutionally authorized to take steps toward
       abating the nuisance conditions. [Kircher] disregards the well-
       established nuisance exception to the prohibition of
       governmental takings. The federal and state constitutions both
       proscribe the taking of private property for public use without
       just compensation. However, the nuisance exception to the
       prohibition of unconstitutional takings provides that because no
       individual has the right to use his or her property so as to create
       a nuisance, “the State has not ‘taken’ anything when it asserts
       its power to enjoin [a] nuisance-like activity.” Indeed, “Courts
       have consistently held that a State need not provide
       compensation when it diminishes or destroys the value of
       property by stopping illegal activity or abating a public
       nuisance.” Because [the Township] was exercising its legitimate
       police power to abate the public nuisance on [Kircher’s]
       property, no unconstitutional taking occurred.

 Kircher I, 281 Mich. App. at 271-72 (internal citations and footnote omitted).

       Finally, Kircher argued that several of the receivership charges were

 excessive and unnecessary. The Court of Appeals agreed in part with this

 argument and remanded the case.

       On remand, the trial court entered an order granting $2,259,786.09 to

 defendant Barnes. Kircher appealed again, arguing that the trial court's

 award was based on inadmissible evidence and was grossly excessive
                                       5
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20     PageID.2047    Page 6 of 14




 because it included fees for unnecessary expenses and permitted an

 improper markup. See Charter Twp. of Ypsilanti v. Kircher, No. 292661,

 2011 WL 2270900, at *1 (Mich. Ct. App. June 9, 2011) (Kircher II).

       The Court of Appeals rejected the majority of Kircher’s arguments;

 however, it vacated the award and remanded the case to the trial court with

 direction to “recalculate its award after subtracting any expenses that were

 already disallowed by this Court's previous opinion.” Id. at *1, *3.

       B.    Kircher’s 2007 Lawsuits

       In July 2007, while the second appeal was pending, Kircher filed two

 suits – one in state court and one in federal court – against Defendants

 alleging inverse condemnation and unconstitutional taking. This Court

 dismissed Kircher’s federal suit until the state suit resolved.

       Kircher’s case in state court was stayed from February 2009 until

 August 2014. During that time, in February 2012, Kircher filed for

 bankruptcy. Kircher moved to reopen his state court case in August 2014.

 Kircher v. Charter Twp. of Ypsilanti, No. 325098, 2016 WL 3767428, at *2

 (Mich. Ct. App. July 14, 2016) (Kircher III). However, the circuit court

 denied Kircher’s request to reopen his case, holding that he was barred by

 judicial estoppel from asserting the claim because the claim should have

 been addressed during the bankruptcy proceeding. See id. at *2-3.

                                        6
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20      PageID.2048   Page 7 of 14




       Kircher appealed to the Michigan Court of Appeals. The Court of

 Appeals affirmed the circuit court, holding: (1) judicial estoppel bars Kircher

 from bringing his inverse condemnation claim; (2) because Kircher failed to

 obtain permission from the Bankruptcy Court to pursue the inverse

 condemnation claim, he did not have standing to raise the claim; and (3)

 Kircher’s attempts to raise other arguments and claims related to alleged

 due process violations failed because they were “no different than those

 raised in plaintiff's previous appeals relating to this dispute, and, as this

 Court has previously recognized, the Court is bound by its previous

 decisions in this matter under the law-of-the-case doctrine.” Kircher III,

 2016 WL 3767428, at *4-5 (internal citations omitted).

       Kircher appealed the Court of Appeals’ decision to the Michigan

 Supreme Court. The Michigan Supreme Court denied his appeal on

 January 31, 2017.

       C.    This Action

       Kircher filed this case in July 2019, alleging claims for: (1) Inverse

 Condemnation – Taking of Property for Economic Rejuvenation and/or

 Economic Development; (2) Inverse Condemnation – De Facto Taking; and

 (3) Inverse Condemnation – Unreasonable Delay in Acquiring Property. In




                                         7
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20      PageID.2049    Page 8 of 14




 an amended complaint dated September 9, 2019, Kircher added a “Judicial

 Taking” claim.

        Defendants moved to dismiss the amended complaint. Less than a

 month after Defendants filed reply briefs – and their motions were fully

 briefed – Kircher filed a motion for leave to file a second amended

 complaint and for discovery. Kircher seeks to add a substantive due

 process claim and procedural due process claim.

 III.   DEFENDANTS’ MOTIONS TO DISMISS

        A.   Motion to Dismiss Standard

        A motion to dismiss pursuant to Federal Rule of Civil Procedure

 12(b)(6) tests a complaint’s legal sufficiency. The federal rules require that

 a complaint contain a “short and plain statement of the claim showing that

 the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Indeed, “[t]o

 survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its

 face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible where the

 facts allow the Court to infer that the defendant is liable for the misconduct

 alleged. Id. This requires more than “bare assertions of legal conclusions”;

 a plaintiff must provide the “grounds” of his or her “entitlement to relief.”

                                         8
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20       PageID.2050    Page 9 of 14




 League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th

 Cir. 2007); Twombly, 550 U.S. at 555 (while detailed factual allegations are

 not required, a pleading must offer more than “labels and conclusions” or “a

 formulaic recitation of the elements of the cause of action”). Ultimately, the

 question is “‘not whether [the plaintiff] will ultimately prevail’ . . . but whether

 [the] complaint [is] sufficient to cross the federal court’s threshold.” Skinner

 v. Switzer, 562 U.S. 521, 529-30 (2011) (citations omitted).

       In deciding a motion under Rule 12(b)(6), the Court must construe the

 complaint in the light most favorable to the plaintiff, accept as true all well-

 pled factual allegations, and draw all reasonable inferences in favor of the

 plaintiff. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

 Cir. 2008). The Court “may consider the Complaint and any exhibits

 attached thereto, public records, items appearing in the record of the case

 and exhibits attached to defendant’s motion to dismiss so long as they are

 referred to in the Complaint and are central to the claims contained

 therein.” Id.

       B.        Discussion

       Among other arguments, Defendants say Kircher is precluded from

 bringing his claims because they were decided or could have been decided

 in the state lawsuits. The Court agrees.

                                          9
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20     PageID.2051    Page 10 of 14




        Under Michigan law, res judicata precludes a later claim if: (1) the

  prior action was decided on the merits; (2) both actions involve the same

  parties or their privies; and (3) the matter in the second case was, or could

  have been, resolved in the first.” Kircher v. City of Ypsilanti, 809 Fed.

  Appx. 284, 297 (6th Cir. 2020) (“City of Ypsilanti”) (citation omitted).

        This case is analogous to City of Ypsilanti, where the Sixth Circuit

  recently held that Kircher’s similar claims for inverse condemnation and

  judicial takings related to different properties were barred by res judicata.

  For the same reasons as explained by the Sixth Circuit, Kircher’s four

  claims in his amended complaint are precluded. Particularly, Kircher

  raised, or could have raised, each of these four claims in the state court

  case he filed in 2007. That action was decided on the merits and it

  involved the same parties or its privies. Thus, res judicata bars Kircher’s

  three inverse condemnation claims and his judicial taking claim. See City

  of Ypsilanti, 809 Fed. Appx. at 297, 299-300.

        Moreover, each of these claims fails as a matter of law due to

  collateral estoppel. Collateral estoppel applies where: (1) a question of fact

  essential to the judgment was actually litigated and determined by a valid

  and final judgment; (2) the same parties had a full and fair opportunity to




                                        10
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20     PageID.2052     Page 11 of 14




  litigate the issue; and (3) there is mutuality of estoppel. Monat v. State

  Farm Ins. Co., 469 Mich. 679, 682 (2004).

        In the nuisance abatement suit, after the parties fully litigated the

  issue, the Michigan Court of Appeals determined that Eastern Highlands

  was a public nuisance and that no unconstitutional taking occurred. See

  Kircher I, 281 Mich. App. at 270-72. Because Kircher is precluded from

  relitigating these issues, and the Court is bound by the state court

  conclusions, Kircher’s reverse condemnation and taking claims fail as a

  matter of law.

        Similarly, res judicata also applies based on Kircher I – as opposed to

  based on Kircher’s 2008 lawsuit, as discussed above; either way, Kircher’s

  four claims in his amended complaint are precluded.

  IV.   PLAINTIFF’S MOTION TO FILE AMENDED COMPLAINT AND FOR
        DISCOVERY

        Kircher requests leave to file a second amended complaint; he seeks

  to add a substantive due process claim and procedural due process claim,

  as well as allege additional facts which he says he recently discovered. As

  Kircher admits, the two new proposed claims arise out of the same set of

  operative facts as his other claims.




                                         11
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20      PageID.2053   Page 12 of 14




        Because Kircher already amended his complaint once, Rule 15

  requires that he obtain leave of Court or permission from Defendants for

  any further amendments. Fed. R. Civ. P. 15(a)(2). The Court “should freely

  give leave when justice so requires.” Id. “A court should deny a motion to

  amend a complaint ‘if the amendment is brought in bad faith, for dilatory

  purposes, results in undue delay or prejudice to the opposing party, or

  would be futile.’” City of Ypsilanti, 809 Fed. Appx. at 297 (citation omitted).

  “An amendment to a complaint is futile ‘when the proposed amendment

  would not permit the complaint to survive a motion to dismiss.’” Id. (citation

  omitted).

        Kircher’s request for leave is denied. First, there is no justification for

  why Kircher did not plead his due process claims in his original or amended

  complaint. The claims are based on and supported by the same set of

  facts. In addition, in 2017, Kircher pled these exact same claims – word for

  word – in his suit against the City of Ypsilanti in a proposed amended

  complaint. Because there is no legitimate reason why Kircher waited to

  bring these claims until after Defendants filed and briefed their motions to

  dismiss, the Court finds that Kircher brought them at that time in bad faith

  or for dilatory purposes. The Court denies Kircher’s request to amend on

  this basis alone.

                                         12
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20     PageID.2054   Page 13 of 14




          Additionally, Kircher’s request to amend is denied because his

  amendment would be futile. Defendants argue, and the Court agrees, that

  res judicata precludes Kircher from asserting these claims now. Kircher’s

  due process claims are based on the same facts as the state suit he filed in

  2007, and there is no reason why he could not have pled these claims

  then.

          Kircher’s only argument against res judicata is that “[t]he Michigan

  Court of Appeals did not decide [his] due process claims in either of those

  [i.e., 2008 or 2011] opinions.” [ECF No. 40, PageID.1781]. This

  misconstrues the standard for res judicata. See City of Ypsilanti, 809 Fed.

  Appx. at 297 (requiring that “the matter in the second case was, or could

  have been, resolved in the first” (emphasis added)). Because Kircher’s

  due process claims could have been resolved in his 2007 state suit, res

  judicata bars him from raising those claims now. See id.

  V.      CONCLUSION

          The Court GRANTS Defendants’ motions to dismiss and DISMISSES

  the case with prejudice.

          Kircher’s motion for leave to amend and for discovery is DENIED.




                                         13
Case 2:19-cv-12073-VAR-RSW ECF No. 47 filed 08/03/20   PageID.2055   Page 14 of 14




       IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
  Dated: August 3, 2020




                                      14
